Case 17-32156-thf        Doc 55     Filed 03/29/19     Entered 03/29/19 13:41:23         Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                           WESTERN DISTRICT OF KENTUCKY

IN RE:                       )
                             )
ARTURO MENDEZ, JR.           )                 CASE NO. 17-32156
LETITIA R. MENDEZ            )                 CHAPTER 13
                             )
_________________DEBTORS ___ )

     AMENDED AGREED ORDER CONCERNING MOTION FOR RELIEF FROM
      AUTOMATIC STAY AND CO-DEBTOR STAY OF PROPERTY KNOWN AS
                      2321 BURRELL DR, LOUISVILLE, KY 40216
                                          ******
       This matter having come before the Court upon the Motion for Relief from Stay and Co-

Debtor Stay filed herein by the secured creditor, US Bank Trust National Association, as Trustee

of the SCIG Series III Trust (“Movant”) and it appearing to the Court that parties have agreed to

a course of action which will permit the continuation of the automatic stay conditioned upon

certain provisions incorporated herein for the protection of Movant:

         1. The Chapter 13 plan filed herein on behalf of the Debtors provided that said Debtors

were to make regular monthly payments to Movant outside of the Plan on a regular

monthly fashion.

         2. In breach of the terms of said Plan, the Debtors failed to make certain of the regular

monthly payments to Movant; said payments are currently in default six (6) payments for

a total of $3,135.72, plus $69.90 in late charges, $850.00 in fees and $181.00 in

costs. The post-petition arrearage amount is a total of $4,236.62.

         3. In order to eliminate said post-petition delinquency, the Debtors and Movant agree to

include the full post-petition arrearage amount of $4,236.62 inside the Chapter 13

proceeding and the Trustee shall add this obligation to his ledger of disbursement without

further motion or order of this Court and will include interest in the amount of 3.875%
Case 17-32156-thf       Doc 55       Filed 03/29/19    Entered 03/29/19 13:41:23       Page 2 of 4



over the life of the disbursement.

       4. The on-going monthly payments to US Bank Trust National Association, as Trustee of

the SCIG Series III Trust shall be paid directly by the Debtors beginning with the

December 1, 2018 payment in the amount of $522.62.

       5. Movant shall file a Supplemental Proof of Claim in the amount of $4,236.62 within 30

days of the entry of the Agreed Order.

       6. Debtor shall file a Motion to Amend the Confirmation Order within 30 days of the

entry of the Agreed Order with the terms of this Agreed Order incorporated therein.

       7. In the event that said Debtors should fail to timely file the Motion to Amend the

Confirmation Order, and/or fail to timely make any future monthly plan payments to the

Chapter 13 Trustee, Movant shall give ten (10) days notice to Debtors’ counsel and to the

Debtors; and thereafter Movant shall file with the Court an affidavit certifying that the

Debtors are in default under the terms of the Agreed Order and upon submission of such

affidavit, without hearing, further notice or separate order, the Movant is granted Relief

from Stay.

This is a final and appealable order.

IT IS SO ORDERED.




                                               Dated: March 29, 2019
Case 17-32156-thf     Doc 55     Filed 03/29/19   Entered 03/29/19 13:41:23   Page 3 of 4



Agreed Upon and Submitted by:

/s/ Molly Simons___________________
D. Anthony Sottile (92251)
Jon Lieberman (86802)
Sottile & Barile, Attorneys at Law
P.O. Box 476
Loveland, OH 45140
Phone: 513.444.4100
bankruptcy@sottileandbarile.com

/s/ Jason A. Bauman________________
Jason A. Bauman
6801 Dixie Hwy., Suite 229
Louisville, KY 40258
Phone: 502.995.8686
jbaumanlaw@gmail.com
Debtors’ Attorney


Copies to:

Jason A. Bauman
6801 Dixie Hwy., Suite 229
Louisville, KY 40258
jbaumanlaw@gmail.com

William W. Lawrence
310 Republic Plaza
200 S. Seventh St
Louisville, KY 40202
ECF@louchapter13.com
Chapter 13 Trustee

Asst. U.S. Trustee
Office of the U.S. Trustee
601 West Broadway #512
Louisville, KY 40202
ustpregion08.lo.ecf@usdoj.gov

D. Anthony Sottile
Jon Lieberman
Sottile & Barile, Attorneys at Law
P.O. Box 476
Loveland, OH 45140
bankruptcy@sottileandbarile.com
Case 17-32156-thf      Doc 55   Filed 03/29/19   Entered 03/29/19 13:41:23   Page 4 of 4




Arturo Mendez, Jr.
2321 Burrell Drive
Louisville, KY 40216

Letitia R Mendez
2321 Burrell Drive
Louisville, KY 40216
